EXHIBIT 10.13
GUARANTY


THIS GUARANTY, made effective as of June 27, 2012, is given by CorCell
Companies, Inc., a Nevada corporation (“CCCI”); CorCell, Ltd., a Nevada
corporation (“CCL”); Cord Partners, Inc., a Florida corporation (“CPI”); CBA
Professional Services, Inc., d/b/a/ BodyCells, Inc., a Florida corporation
(“CBAPSI”); CBA Properties, Inc., a Florida corporation (“CBAPI”); and Career
Channel Inc., a Florida corporation (“Channel”)(CCCI, CCL, CPI, CBAPSI, CBAPI,
and Channel are collectively referred to as “Guarantors”), for the benefit of
Tonaquint, Inc., a Utah corporation, and its successors, transferees, and
assigns (collectively “Investor”).


PURPOSE


A. Guarantors’ parent company, Cord Blood America, Inc., a Florida corporation
(“CBAI”), has issued to Investor that certain Secured Convertible Promissory
Note of even date herewith in the original principal amount of $1,252,000.00
(the “Note”)pursuant to a Securities Purchase Agreement of even date herewith by
and between CBAI and Investor (the “Purchase Agreement”).


B. Guarantorsare wholly owned subsidiaries of CBAI, and Guarantors will
substantially benefit from the credit evidenced by the Note, including without
limitation, the transfer from CBAI to Guarantors of at least $100,000 from the
proceeds of the Note.


C. Investor agreed to enter into the Purchase Agreement and provide financing
toCBAI only upon the inducement and representation of Guarantors that Guarantors
would guaranty certain indebtedness, liabilities and obligations of CBAI owed to
Investor under the Purchase Agreement, Note and all the other Transaction
Documents (as defined in the Purchase Agreement), as provided herein.


NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce Investor to enter into the Purchase Agreement and the other
Transaction Documents and provide the financing contemplated therein, Guarantor
hereby agrees for the benefit of Investor as follows:


GUARANTY


1.           Indebtedness Guaranteed.  Guarantors hereby absolutely and
unconditionally guarantee the prompt payment in full of all indebtedness,
liabilities and obligationsowed by CBAI to Investor under the Purchase
Agreement, Note and/or any of the other Transaction Documents(collectively, the
“Obligations”), as and when the same (including without limitation portions
thereof) become due and payable.  Guarantors acknowledge that the amount of the
Obligations may exceed the principal amount of the Note.

2.           Representations and Warranties. Each Guarantor hereby represents
and warrants to Investor that (a) each Guarantor is a wholly owned subsidiary of
CBAI, and thereby will materially benefit from the financial accommodations
granted to CBAI by Investor pursuant to the Transaction Documents, (b) this
Guaranty is given in consideration of Investor entering into the Transaction
Documents and providing financing thereunder, (c) Guarantor has examined or has
had the full opportunity to examine the Purchase Agreement, Note, and all the
other Transaction Documents, and (d) Guarantor expects to receive from CBAI an
allocation of at least $100,000 from the proceeds of the Note. Additionally, in
connection with its execution and delivery of this Guaranty, Guarantors shall
execute and deliver to Investor a Security Agreement in the form attached hereto
as Exhibit A, which Security Agreement shall also be executed by CBAI.
 
 
1

--------------------------------------------------------------------------------

 


3.           Alteration of Obligations.  In such manner, upon such terms and at
such times as Investor and CBAI deem best and without notice to Guarantors,
Investor and CBAI may alter, compromise, accelerate, extend, renew or change the
time or manner for the payment of any Obligation, increase or reduce the rate of
interest on the Note, release CBAI, as to all or any portion of the Obligations,
release, substitute or add any one or more guarantors or endorsers, accept
additional or substituted security therefor, or release or subordinate any
security therefor.  No exercise or non-exercise by Investor of any right
available to Investor, no dealing by Investor with Guarantors or any other
guarantor, endorser of the Note or any other person, and no change, impairment
or release of all or a portion of the obligations of CBAI under any of the
Transaction Documents or suspension of any right or remedy of Investor against
any person, including, without limitation, CBAI and any other such guarantor,
endorser or other person, shall in any way affect any of the obligations of
Guarantors hereunder or any security furnished by Guarantors or give Guarantors
any recourse against Investor.  Each Guarantor acknowledges that its obligations
hereunder are independent of the obligations of CBAI.


4.           Waiver.  To the extent permitted by law, each Guarantor hereby
waives and relinquishes all rights and remedies accorded by applicable law to
guarantors and agrees not to assert or take advantage of any such rights or
remedies, including (without limitation) (a) any right to require Investor to
proceed against CBAI or any other person or to pursue any other remedy in
Investor’s power before proceeding against such Guarantor; (b) any defense that
may arise by reason of the incapacity, lack of authority, death or disability of
any other person or persons or the failure of Investor to file or enforce a
claim against the estate (in administration, bankruptcy or any other proceeding)
of any other person or persons; (c) demand, protest and notice of any kind,
including, without limitation, notice of the existence, creation or incurring of
any new or additional indebtedness, liability or obligation or of any action or
non-action on the part of CBAI, Investor, any endorser or creditor of CBAI or
Guarantor or on the part of any other person whomsoever under this or any other
instrument in connection with any obligation or liability or evidence of
indebtedness held by Investor as collateral or in connection with any Obligation
hereby guaranteed; (d) any defense based upon an election of remedies by
Investor which may destroy or otherwise impair the subrogation rights of
Guarantors or the right of Guarantors to proceed against CBAI for reimbursement,
or both; (e) any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal; (f) any duty on the part of
Investor to disclose to Guarantors any facts Investor may now or hereafter know
about CBAI, regardless of whether Investor has reason to believe that any such
facts materially increase the risk beyond that which Guarantors intend to assume
or have reason to believe that such facts are unknown to Guarantors or have a
reasonable opportunity to communicate such facts to Guarantors, since each
Guarantor acknowledges that it is fully responsible for being and keeping
informed of the financial condition of CBAI and of all circumstances bearing on
the risk of non-payment of any Obligation; (g) any defense arising because of
Investor’s election, in any proceeding instituted under the Federal Bankruptcy
Code, of the application of Section 1111(b)(2) of the Federal Bankruptcy Code,
as amended; (h) any defense based on any borrowing or grant of a security
interest under Section 364 of the Federal Bankruptcy Code, as amended; (i) any
claim, right or remedy which each Guarantor may now have or hereafter acquire
against CBAI that arises hereunder and/or from the performance by each Guarantor
hereunder, including, without limitation, any claim, right or remedy of Investor
against CBAI or any security which Investor now has or hereafter acquires,
whether or not such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise; and (j) any obligation of Investor to
pursue any other guarantor or any other person, or to foreclose on any
collateral.


5.           Bankruptcy.  So long as any Obligation shall be owing to Investor,
Guarantors shall not, without the prior written consent of Investor, commence,
or join with any other person in commencing, any bankruptcy, reorganization, or
insolvency proceeding against CBAI.  The obligations of each Guarantor under
this Guaranty shall not be altered, limited or affected by any proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of CBAI, or by any defense which CBAI
may have by reason of any order, decree or decision of any court or
administrative body resulting from any such proceeding.
 
 
2

--------------------------------------------------------------------------------

 


6.           Claims in Bankruptcy.  Guarantors shall file in any bankruptcy or
other proceeding in which the filing of claims is required or permitted by law
all claims that Guarantors may have against CBAI relating to any indebtedness,
liability or obligation of CBAIowed to each applicable Guarantor and will assign
to Investor all rights of such Guarantor thereunder.  If each Guarantor does not
file any such claim, Investor, as attorney-in-fact for each Guarantor, is hereby
authorized to do so in the name of such Guarantor or, in Investor’s discretion,
to assign the claim to a nominee and to cause proof of claim to be filed in the
name of Investor’s nominee.  The foregoing power of attorney is coupled with an
interest and cannot be revoked.  Investor or its nominee shall have the sole
right to accept or reject any plan proposed in such proceeding and to take any
other action that a party filing a claim is entitled to do.  In all such cases,
whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to Investor the amount payable on such
claim and, to the full extent necessary for that purpose, each Guarantor hereby
assigns to Investor all of such Guarantor’s rights to any such payments or
distributions to which such Guarantor would otherwise be entitled; provided,
however, that such Guarantor’s obligations hereunder shall not be deemed
satisfied except to the extent that Investor receives cash by reason of any such
payment or distribution.  If Investor receives anything hereunder other than
cash, the same shall be held as collateral for amounts due under this
Guaranty.  If at any time the holder of the Note is required to refund to CBAI
any payments made by CBAI under the Note because such payments have been held by
a bankruptcy court having jurisdiction over CBAI to constitute a preference
under any bankruptcy, insolvency or similar law then in effect, or for any other
reason, then in addition to Guarantor’s other obligation under this Guaranty,
Guarantors shall reimburse the holder in the aggregate amount of such refund
payments, such obligation being joint and several among all of the Guarantors.


7.           Costs and Attorneys’ Fees.  If CBAI or Guarantors fail to pay all
or any portion of any Obligation, or Guarantors otherwise default hereunder,
each Guarantor shall be jointly and severally liable to pay all such expenses
and actual attorneys’ fees incurred by Investor in connection with the
enforcement of any obligations of any Guarantor hereunder, including, without
limitation, any attorneys’ fees incurred in any negotiation, alternative dispute
resolution proceeding subsequently agreed to by the parties, if any, litigation,
or bankruptcy proceeding or any appeals from any of such proceedings.


8.           Cumulative Rights.  The amount of each Guarantor’s liability and
all rights, powers and remedies of Investor hereunder and under any other
agreement now or at any time hereafter in force between Investor and any
Guarantor, including, without limitation, any other guaranty executed by a
Guarantor relating to any indebtedness, liability or obligation of CBAI owed to
Investor, shall be cumulative and not alternative and such rights, powers and
remedies shall be in addition to all rights, powers and remedies given to
Investor by law.  This Guaranty is in addition to and exclusive of the guaranty
of any other guarantor of any indebtedness, liability or obligation of CBAI owed
to Investor.


9.           Independent Obligations.  The obligations of each Guarantor
hereunder are independent of the obligations of CBAI and all other Guarantors,
and, to the extent permitted by law, in the event of any default hereunder, a
separate action or actions may be brought and prosecuted against Guarantors or
any of them whether or not CBAI is joined therein or a separate action or
actions are brought against CBAI. Investor may maintain successive actions for
other defaults.  Investor’s rights hereunder shall not be exhausted by its
exercise of any of its rights or remedies or by any such action or by any number
of successive actions until and unless all Obligations have been paid and fully
performed.


10.         Severability.  If any part of this Guaranty is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Guaranty
shall remain in full force and effect.
 
 
3

--------------------------------------------------------------------------------

 


11.           Successors and Assigns.  This Guaranty shall inure to the benefit
of Investor, its successors and assigns, including the assignees of any
Obligation, and shall bind the heirs, executors, administrators, personal
representatives, successors and assigns of each Guarantor.  This Guaranty may be
assigned by Investor with respect to all or any portion of the Obligations, and
when so assigned, Guarantors shall be liable to the assignees under this
Guaranty without in any manner affecting the liability of each Guarantor
hereunder with respect to any Obligations retained by Investor.


12.           Notices.  Whenever Guarantors or Investor shall desire to give or
serve any notice, demand, request or other communication with respect to this
Guaranty, each such notice shall be in writing and shall be effective only if
the same is delivered by personal service, by fax or mailed by registered or
certified mail, postage prepaid, addressed as follows:


To Each Guarantor:
 
Cord Blood America, Inc.
Attn: Joseph R. Vicente and Stephen Morgan
1857 Helm Drive
Las Vegas, NV 89119


To Investor:


Tonaquint, Inc.
Attn: John M. Fife
303 East Wacker Drive, Suite 1200
Chicago, Illinois  60601


with a copy to (which shall not constitute notice):


Carman Lehnhof Israelsen LLP
Attn: Jonathan K. Hansen
4626 North 300 West, Suite 160
Provo, Utah 84604


Any such notice delivered personally shall be deemed to have been received upon
delivery.  Any such notice sent by fax shall be presumed to have been received
by the addressee one (1) business day after its successful transmission.  Any
such notice sent by mail shall be presumed to have been received by the
addressee three (3) business days after posting in the United States mail.  Any
party to whom any such notice is to be sent hereunder may change its address by
giving the other such parties written notice of its new address as herein
provided.
 
 
4

--------------------------------------------------------------------------------

 


13.           Application of Payments or Recoveries.  With or without notice to
Guarantors, Investor, in Investor’s sole discretion and at any time and from
time to time and in such manner and upon such terms as Investor deems fit, may
(a) apply any or all payments, conversions or recoveries from CBAI or from any
other guarantor or endorser under any other instrument or realized from any
security, in such manner and order of priority as Investor may determine, to any
indebtedness, liability or obligation of CBAI owed to Investor, whether or not
such indebtedness, liability or obligation is guaranteed hereby or is otherwise
secured or is due at the time of such application; and (b) refund to CBAI any
payment received by Investorin connection with any Obligation and payment of the
amount refunded shall be fully guaranteed hereby.


14.           Setoff.  Investor shall have a right of setoff against all monies,
securities and other property of Guarantors now or hereafter in the possession
of, or on deposit with, Investor (if any), whether held in a general or special
account or deposit, or for safekeeping or otherwise. Such right is in addition
to any right of setoff Investor may have by law.  All rights of setoff may be
exercised without notice or demand to Guarantors.  No right of setoff shall be
deemed to have been waived by any act or conduct on the part of Investor, or by
any neglect to exercise such right of setoff, or by any delay in doing
so.  Every right of setoff shall continue in full force and effect until
specifically waived or released by an instrument in writing executed by
Investor.


15.           Miscellaneous.


15.1           Governing Law and Venue.  This Guaranty shall be governed by and
interpreted in accordance with the laws of the State of Utah for contracts to be
wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws.  Each of the parties consents to the
exclusive personal jurisdiction of the federal courts whose districts encompass
any part of Salt Lake County or the state courts of the State of Utah sitting in
Salt Lake County in connection with any dispute arising under this Guaranty, and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens, to the bringing of any such
proceeding in such jurisdictions or to any claim that such venue of the suit,
action or proceeding is improper. Nothing in this subsection shall affect or
limit any right to serve process in any other manner permitted by law.


15.2           Entire Agreement.  Except as provided in any other written
agreement now or at any time hereafter in force between Investor and Guarantors,
this Guaranty shall constitute the entire agreement of Guarantors with Investor
with respect to the subject matter hereof, and no representation, understanding,
promise or condition concerning the subject matter hereof shall be binding upon
Investor unless expressed herein.


15.3.           Attorneys’ Fees. In the event of any litigation or dispute
arising from this Guaranty, the parties agree that the party who is awarded the
most money shall be deemed the prevailing party for all purposes and shall
therefore be entitled to an additional award of the full amount of the
attorneys' fees and expenses paid by said prevailing party in connection with
the litigation and/or dispute without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses.  Nothing
herein shall restrict or impair a court's power to award fees and expenses for
frivolous or bad faith pleading.
 
 
5

--------------------------------------------------------------------------------

 


15.4.           Waiver of Jury Trial. EACH PARTY TO THIS GUARANTY IRREVOCABLY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS GUARANTY OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY.  THIS WAIVER EXTENDS TO
ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND
TRIAL BY JURY.


15.5           Construction.  When the context and construction so require, all
words used in the singular herein shall be deemed to have been used in the
plural and the masculine shall include the feminine and neuter and vice
versa.  The word “person” as used herein shall include any individual, company,
firm, association, partnership, corporation, trust or other legal entity of any
kind whatsoever.  The headings of this Guaranty are inserted for convenience
only and shall have no effect upon the construction or interpretation hereof.


15.6           Waiver.  No provision of this Guaranty or right granted to
Investor hereunder can be waived in whole or in part nor can a Guarantor be
released from such Guarantor’s obligations hereunder except by a writing duly
executed by an authorized officer of Investor.


15.7           No Subrogation.  Until all indebtedness, liabilities and
obligations of CBAI owed to Investor have been paid in full, Guarantors shall
not have any right of subrogation.
 
[Remainder of page intentionally left blank; signature page to follow]
 
6

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Guarantor has executed this Guaranty to be effective as of
the date first set forth above.
 
 

  [ex1014.jpg]  

 


[Signature page to Guaranty]
 
7

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
SECURITY AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------